DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 10/13/2021.
Allowable Subject Matter
Claims 1, 2, 4-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an airport baggage recording system, comprising: a telescopic robotic arm that loads airport baggage and that has one end connected to an upright by a pivot and a second end connected to a disc; a radio frequency identification (RFID) reader in the disc that reads RFID tags on the airport baggage when the airport baggage is placed on the disc during loading; and a RFID reader located on the pivot that reads the RFID tags on the airport baggage when the airport baggage is placed on the disc during loading, wherein the RFID reader in the disc and the RFID reader on the pivot both read the RFID tags on the airport baggage to prevent errors in reading the RFID tags on the airport baggage during loading, and especially, wherein the RFID reader in the disc includes at least two antennas that are separated from each other and equally spaced apart around an edge of the disc, such that each of the antennas reads a different area above the disc, and wherein the disc includes a mounting ring that is located inside the disc along a periphery of the disc, and the mounting ring supports the at least two .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887